Citation Nr: 0907601	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-09 880A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a bilateral leg 
disability.

5.  Entitlement to service connection for a sinus disability.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for headaches.

8.  Entitlement to service connection for a gynecological 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The veteran had active military service from February 1982 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in 
February 2006 and July 2006 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2008, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the travel board 
hearing, the veteran submitted additional evidence directly 
to the Board accompanied by a signed written waiver of the 
RO's initial consideration of this additional evidence.  




FINDINGS OF FACT

1.  The veteran's back disability is not related to active 
service.

2.  The veteran does not have a bilateral knee disability 
that is related to active service.

3.  The veteran does not have a right ankle disability that 
is related to active service.

4.  The veteran does not have a bilateral leg disability that 
is related to active service.

5.  The veteran does not have a sinus disability that is 
related to active service.

6.  The veteran does not have a depressive disorder that is 
related to active service.

7.  The veteran does not have headaches that are related to 
active service.

8.  The veteran's gynecological disability is not related to 
active service.


CONCLUSIONS OF LAW

1.  A back disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  A right ankle disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

4.  A bilateral leg disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

5.  A sinus disability was not incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).

6.  A depressive disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

7.  A headache disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).
.
8.  A gynecological disability was not incurred in or 
aggravated by active service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  



I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter dated in 
August 2005 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2005 letter told her to provide any 
relevant evidence in her possession.  See Pelegrini, 18 Vet. 
App. at 120.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  However, in March 2007, the veteran was 
advised of how VA determines disability ratings and effective 
dates.  Id.

The veteran's service medical records, VA treatment records, 
and identified private medical records have been associated 
with the claims file, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

With respect to the issue of entitlement to service 
connection for a back disability, the veteran was also 
accorded a VA examination in April 2006. 38 C.F.R. § 
3.159(c)(4).

With respect to all other issues on appeal, to date, the RO 
has not afforded the Veteran a VA examination, with an 
opinion as to the etiology of his claimed disability.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  ).  In this case, as no medical 
evidence has been presented showing the possibility that any 
of these claimed disabilities are related to service, the 
Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

The appellant contends that she injured her back while on 
active duty in basic training.  The appellant stated that 
during a fire drill, she fell and rolled down stairs and 
soldiers stepped on her back.  She noted that she went to 
sick call and that treatment consisted of having her back 
massaged by a machine and warm gel. 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is 
whether incurrence chronic disabilities (back, bilateral 
knee, right ankle, bilateral leg, sinus, depression, 
headaches, or gynecological) is factually shown during 
service.  The Board concludes it was not.  

The appellant's service treatment records indicate that in 
February 1982, the appellant presented with complains of 
injury to right ankle the prior night.  Physical examination 
demonstrated no swelling, redness, or warmness.  There was 
slight tenderness and decreased range of motion.  The 
assessment was muscle spasm.  

In February 1982, the appellant presented with complaints of 
spotting a few days prior and then again that day.  She also 
complained of brown vaginal discharge with itching with 
external burning with odor for one month.  The appellant 
stated that she had "Trich" recurrent infection.

In April 1982, the appellant presented with complaints of 
sharp, lower back pain for two months.  No trauma, painful 
while sitting, push-up, sit-up, no history of arthritis was 
noted.  She was sent to physical therapy where mechanical low 
back pain was assessed and put on profile.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  Thus, although there is evidence of a vaginal 
infection and some injury to the right ankle in February 1982 
and some injury to the appellant's back in April 1982, the 
Board cannot conclude a "chronic" condition was incurred 
during service without an indication that a chronic disorder 
exists.  

With respect to the remaining claimed disabilities on appeal, 
the service treatment records are absent complaints, findings 
or diagnoses of a bilateral knee problem, a bilateral leg 
problem, a sinus problem, depression or headaches during 
service.  Thus, there is no medical evidence that shows that 
the appellant suffered from a chronic disability (back, 
bilateral knee, right ankle, bilateral leg, sinus, 
depression, headaches, or gynecological) during service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of any 
possible degeneration of the joint was not until 2006, 
several years after the appellant's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The earliest 
post-service medical evidence of record is dated 1996 for her 
back disorder, 2003 for her chronic rhinitis/sinusitis, and 
2004 for gynecological problems.  Thus, in light of the lack 
of any relevant history reported between 1982 and 1996, 2003, 
and 2004, service connection is not warranted under 38 C.F.R. 
§ 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

With respect to the claimed bilateral knee disability, right 
ankle disability, depression, and headaches, the post-service 
medical records are absent any complaints of or treatment for 
these disabilities.  Thus, the medical evidence fails to show 
that the appellant currently suffers from a bilateral knee 
disability, a right ankle disability, depression, or 
headaches.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the 
absence of competent medical evidence that a current chronic 
disability exists and that it was caused by or aggravated by 
the appellant's military service, the criteria for 
establishing service connection for claimed a bilateral knee 
disability, a right ankle disability, depression, and 
headaches have not been established.  38 C.F.R. § 3.303. 

With respect to the claimed bilateral leg disability, the 
Board notes that the appellant's back disability has 
associated pain radiating down both legs.  However, the 
alleged disorder, leg pain, is actually just reported 
symptomatology.  Without a recognized injury or disease 
entity, VA is not authorized to award compensation for 
reported symptomatology.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a) (Service connection is awarded for "a particular 
injury or disease resulting in disability..."); see also 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 
1356, 1363 (Fed. Cir. 2001) (The CAVC held that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.)  

In the absence of competent evidence which suggests that the 
appellant's leg pain constitutes a chronic disability, the 
Board has no basis on which to consider the appellant's leg 
pain as more than a medical finding or symptom.  Absent a 
showing of a current chronic disability which could be 
related to service, entitlement to service connection for a 
bilateral leg disability must be denied.

The Board notes that the appellant clearly has a current back 
disability, chronic rhinitis/sinusitis, and gynecological 
problems.  The appellant has been diagnosed with lumbar 
degenerative joint disease and disc disease with disc bulge 
at L5-S1 and disk protrusion L4 to L5, chronic 
rhinitis/sinusitis, and enlarge fibroid uterus.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between the current disability and 
military service.  However, no medical professional has ever 
related any of these conditions to the appellant's military 
service.  

With respect to the appellant's back disability, she 
underwent a VA examination in April 2006.  The examiner 
stated that she could not offer an opinion of whether the 
appellant's back disorders were related to service because 
any opinion would be speculation and noted that she was 
unable to make a direct connection.  The examiner noted that 
the appellant had low back strain in the service with no 
radiculopathy, no documentation of an ongoing back problem 
from 1982 until 1996, and documentation of a job related back 
injury in 1996.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.

The Board, therefore, finds that the combination of an 
absence of complaints of back pain between discharge and 
1996, absence of complaints of gynecological problems between 
discharge and 2004, and the absence of competent medical 
evidence that the appellant's current disorders are related 
to service preponderates against the claims.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  




ORDER

1.  Entitlement to service connection for a back disability 
is denied

2.  Entitlement to service connection for a bilateral knee 
disability is denied.

3.  Entitlement to service connection for a right ankle 
disability is denied.

4.  Entitlement to service connection for a bilateral leg 
disability is denied.

5.  Entitlement to service connection for a sinus disability 
is denied.

6.  Entitlement to service connection for depression is 
denied.

7.  Entitlement to service connection for headaches is 
denied.

8.  Entitlement to service connection for a gynecological 
disability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


